PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/198,840
Filing Date: 22 Nov 2018
Appellant(s): Moradi et al.



__________________
Doug MacLean (Reg. 48,096)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 August 2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 February 2021 from which the appeal is taken is being maintained by the Examiner.

Argument
Appellant argues that a relied upon teaching by the reference Kishi (2015/0379940) of T3 shown in Figures 7 and 13, cannot be equivalent to the claimed “...first transistor...”  The argument is substantiated by alleging that it is impossible for T3 to couple or decouple the transistor T2 and the OLED, at least in part because T3 is not itself coupled at a location between any terminal of transistor T2 and the OLED.  The Office respectfully disagrees.  

RESPONSE:

Broadest Reasonable Interpretation
The terminology “...coupled...” and its derivatives (e.g. coupleable, decoupling) are used to describe, elsewhere in claim 1, a relationship between each of the following features illustrated in Figure 2 of the instant application:
(a)	(I) first terminal of drive transistor [T1] and (II) data line [130];
(b)	(I) gate and first terminals of drive transistor [T1] and (II) storage capacitor [C.sub.S];
(c)	(I) first terminal of the drive transistor [T1] and (II) first transistor [T4];
(d)	(I) first terminal of the drive transistor [T1] and (II) the light emitting device [D1].

no intermediate circuit component(s) formed there between, and (ii) having intermediate circuit component(s) formed there between.  
An artisan could similarly discern broadest reasonable interpretation of “...coupled...” in these examples to describe an electrical relationship, with the indicated circuit components capable of transmitting a signal there between, encompassing both (i) signal transmission directly between the indicated circuit components with no intermediate circuit component(s), and (ii) signal transmission between the indicated circuit components across intermediate circuit component(s).
Interpreting the electrical relationship described in the instant application (Figure 2) of the OLED device D1 being driven with I.sub.pixel transmitted by drive transistor T1 [0059] as one such example of “...coupling...” performed by T4, discontinuing the transmission of I.sub.pixel between D1 and T1, as is performed commensurate with (among other factors) the conductivity state of T4, is considered an example of “...decoupling...”
At least Figure 13 of Kishi is interpreted to provide a comparable example of T3 performing a “...decoupling...” of T2 and OLED, with the illustrated measurement discontinuing the transmission of a driving current from T2 to OLED, in keeping with the conductivity states of T2 and T31.


Similarly Recited Claim Language Elsewhere
Appellant’s argument that “...it is impossible for transistor T3 of Kishi ‘940 to couple transistor T2 to the OLED or to decouple the transistor T2 from the OLED...” appears to find basis in implying that the current path comprising both (source and drain) terminals of Kishi’s T3 would need to be serially connected between a terminal of the driving transistor (T2) and the light emitting element (OLED).
However, the recitation of “...coupling...” and “...decoupling...” performed by the claimed first transistor is interpreted to be a reiteration of the earlier recitation of “...light emitting device coupleable to the first terminal of the drive transistor...” wherein, “...coupleable...” describes the ability to be coupled or decoupled.
Earlier within the claim, the recited language “...a drive transistor including a first terminal coupleable to the data line...” is interpreted to describe the ability of (with respect to Figure 2 of the instant application) transistor T3 to couple or decouple one of source or drain terminals of the driving transistor (T1) from the data line (130), according to the conductivity state of transistor T3.  The driving transistor (T1) being “...coupleable...” to the data line (130) by transistor (T3), within the instant application, is in violation of Appellant’s own reasoning, with regard to grounds by which, allegedly, “...it is impossible...” for Kishi’s transistor T3 to perform de/coupling of T2 and OLED.
In keeping with that described above, broadest reasonable interpretation of “...coupling...” and its derivatives recited elsewhere in the claim, captures a number of differing relationships among circuit components.  “...coupling...” in this sense appears to be treated by Appellant as a sort of catch-all phrasing, in and of itself capturing varying scopes of subject matter, absent explicit recitation of additional language to this end.  


Examples of More Narrow Language
There is no shortage of language capable of distinguishing Figure 2 of the instant application, from Figure 7 of Kishi, with regards to a “...coupling...” performed by T4 of the instant application.  Consider the following: 
(a)	first (source) and second (drain) terminals of the first transistor respectively directly electrically coupled to a terminal of the drive transistor and the light emitting device; 
(b)	a current driving the light emitting device transmitted between first and second terminals of the first transistor;
(c)	first transistor, driving transistor and the light emitting element directly electrically coupled in series during light emission.  
In its current form, the claim does not recite language requiring that the first transistor’s coupling between the drive transistor and the light emitting device comprise more than one terminal of the first transistor.  Each of (a) – (c) are examples of recitations explicitly capturing such a scope, missing from claim 1 of the instant application.  To be clear, a more narrow scope is not limited to these examples, and may be captured otherwise.

---
Arguments directed to claim 12’s recitation of similar claim language, are similarly deemed not persuasive, in view of the reasoning applied to claim 1.
---
Arguments directed to claims depending from those reciting the argued language, are moot in view of the maintained rejection of the independent claims.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AM/
15 November 2021
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621             
                                                                                                                                                                                           /BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “...coupling...” between T2 and OLED, according to the conductivity state of T3, shown in Figure 11.